CORRECTED




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-448V
                                          UNPUBLISHED


    SHELLEEN SALAZAR-FIGUEROA,                                  Chief Special Master Corcoran

                         Petitioner,                            Filed: July 26, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On January 11, 2021, Shelleen Salazar-Figueroa filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (SIRVA) resulting from adverse effects of an influenza (flu)
vaccination she received on September 8, 2020. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On July 26, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. Also on July 26, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $75,649.28, including
$75,000.00 in pain and suffering, and $649.28 for past unreimbursable expenses. Proffer
at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $75,649.28, including $75,000.00 in pain and suffering, and $649.28
for past unreimbursable expenses in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                  )
 SHELLEEN SALAZAR-FIGUEROA,                       )
                                                  )
                Petitioner,                       )
                                                  )    No. 21-448V
 v.                                               )    Chief Special Master Corcoran
                                                  )    ECF
 SECRETARY OF HEALTH AND HUMAN                    )
 SERVICES,                                        )
                                                  )
                Respondent.                       )
                                                  )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 11, 2021, Shelleen Salazar-Figueroa (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza vaccine she received on September 8, 2020. Petition at 1. On July 22, 2022, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act for a SIRVA Table injury.

ECF No. 36.

I.     Items of Compensation

       A.     Pain and Suffering

       Respondent proffers that petitioner should be awarded $75,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $649.28. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $75,649.28, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Shelleen Salazar-Figueroa:                   $75,649.28

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division


1Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                2
                           LARA A. ENGLUND
                           Assistant Director
                           Torts Branch, Civil Division

                           /s/ Lauren Kells
                           LAUREN KELLS
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 616-4187
DATED: July 26, 2022       Email: Lauren.Kells@usdoj.gov




                       3